UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELVIN GENAO,
                               Plaintiff,                    19-CV-2704 (CM)
                      -against-                              BAR ORDER UNDER
SAINT PAULS CHURCH,                                          28 U.S.C. § 1651

                               Defendant.

COLLEEN McMAHON, Chief United States District Judge:

          Plaintiff filed this action pro se. On May 3, 2019, the Court dismissed the action for

failure to state a claim on which relief may be granted, noting that Plaintiff had filed 21 other

cases that the Court dismissed for the same reason or for failure to either submit an in forma

pauperis (IFP) application or pay the filing fee. The Court ordered Plaintiff to show cause by

declaration, within thirty days, why he should not be barred from filing further actions IFP in this

Court without prior permission. Plaintiff did not file a declaration.

                                            CONCLUSION

          Accordingly, Plaintiff is barred from filing future actions IFP in this Court without first

obtaining from the Court leave to file. Any motion for leave to file must be captioned

“Application Pursuant to Court Order Seeking Leave to File.” Plaintiff must attach a copy of his

proposed complaint and attach a copy of this order with each and any such motion. Should

Plaintiff violate this order and file an action without filing a motion for leave to file, the Court

will dismiss the action for failure to comply with this order. Plaintiff is warned that the continued

submission of further frivolous documents may result in the imposition of additional sanctions,

including monetary penalties. See 28 U.S.C. § 1651. The Clerk of Court is directed to close this

action.
       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   June 5, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                2
